—Order, Supreme Court, New York County (Louis York, J.), entered on or about July 17, 2000, denying plaintiff’s motion to vacate two defaults, unanimously affirmed, with costs.
In these now consolidated actions, in which plaintiff sues for legal malpractice and defendant attorneys sue plaintiff for attorneys’ fees, summary judgment dismissing plaintiff’s mal*629practice claims was granted on plaintiffs default and defendants obtained a judgment entitling them to attorneys’ fees, also on plaintiffs default. Plaintiffs motion to vacate her defaults was properly denied in view of her failure to demonstrate reasonable excuses therefor and that her malpractice claims and her opposition to defendants’ claim for attorneys’ fees possess merit (see, Eisenstein v Rose, 135 AD2d 369). The denial of vacatur is particularly appropriate since the record discloses that plaintiff and her attorney have during this protracted litigation consistently neglected and disregarded court directives (see, Hartwich v Young, 149 AD2d 769) and vacatur of plaintiffs defaults after such protracted litigation would result in substantial prejudice to defendants. Concur— Sullivan, P. J., Mazzarelli, Ellerin, Wallach and Lerner, JJ.